Title: To Thomas Jefferson from John Walker, 4 February 1786
From: Walker, John
To: Jefferson, Thomas



Shirley Feby. 4th 1786

Long ago should I have written to you, My Dear Friend, but for a Tale of sorrow which I feared I should not have had Fortitude to tell. I suppose you know what I allude to, having heard before this time, that I have lost my Dear Daughter. She died in Carolina Oct. the 17th 1784, leaving us one only Pledge, a sweet little pratling grand Daughter. Enought of this melancholy Subject.
Mr. Doradeur favored me with yours of May last, in September. I can tell you but little of this Gentleman. When he was departing from Belvoir to Mr. Lewis’s, I requested that he would allow me, after he had rested from the Fatigues of his Journey, to send for him to my house, to which he consented, promising to give me notice when I should send, and promising at the same time to pass a few weeks with me, but I have neither seen him nor heard from him since. He seems to have expected that our Lands were cheaper, at least ten fold, and that our People all spoke the French Language. These, and perhaps some other Reasons have, I believe, induced him to decline his intention of setling amongst us. Mr. Lewis has probably told you more of him, as he has seen much more of him than I could, having spent the most of my Winter at this Place.
I have no material news to write you. Your Correspondance with many of our Leaders in Public Matters, who will give you better accounts than I, a private Citizen, can do, renders my enlarging on Politics unnecessary. My Opinion however in general, I will give you in few words. It is, that our political machine is draged awkwardly along; and that all our Measures tend only to increase that confusion, which has long since began to gain ground amongst us, but I am not without hopes, that out of Confusion, order will some time or other arise, and I begin to hope, that that Period is not far distant, as Matters appear to me to be hastening to a Crisis, and I trust there is a ne plus ultra in bad Politics, after which we shall manage public Matters more to our own honour and the Benefit of Mankind.
I hope that at the expiration of your three years, some other person may be found to supply your place, and that your Inclination may lead you, to return to your Country and your Friends, for believe me Sir, they both require you.
Would it not, My Friend, be practicable for, and beneficial to  us, who possess a quantity of Mountain Lands, which render us little or no Profit, to settle on them some French, or Swiss Peasantry, on such a plan as to render them more happy, and us more wealthy? I have thought on this subject, and supposed that People skilled in the Business of making Wine, might be induced to come over here, on condition that Leases for Life, or a given Term should be made them, free of Rent for a few years; after which, they might afford to pay a reasonable Rent, and thereby benefit us, themselves, and our Country. I beg you will consider this subject, and let me hear from you on it. Should you approve of this, or any other Plan, by which the Object may be attained, I will most gladly come into it, and give every assistance in my Power. For the future I promise to be a punctual Correspondant, provided you give me any Encouragement.
Mrs. Walker is nearly in the same state of health, and begs to be affectionately remember’d to you and Miss Patsy, to whom I beg you will present me, as also to Mr. Short, and believe me to be with unalterable Esteem, My Dear Sir, Your Friend & humble Servant,

Jn. Walker

